[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In the present case, the apportionment plaintiffs, Tamborane and the Saybrook Counseling Center, served a copy of the apportionment complaint on the apportionment defendant on June 6, 1997. The original complaint had a return date of January 21, 1997. The apportionment plaintiffs had 120 days, or until May 21, 1997, to serve the apportionment complaint. The apportionment plaintiffs failed to serve a copy of its complaint within the 120-day time period contained in General Statutes § 52-102b
and, therefore, failed to comply with the requirements set forth by the legislature. This Court, therefore, lacks jurisdiction over this apportionment complaint.
Accordingly, the original plaintiff's motion to dismiss is granted and the objections to the apportionment plaintiffs' motion to amend filed by the apportionment plaintiff and the original plaintiff are sustained.1
Robert A. Martin, J.